ACCEPTED
                                                                                      03-14-00080-CV
                                                                                              7142223
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                9/29/2015 11:33:03 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                            NO. 03-14-00080-CV
                  ______________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS             AUSTIN, TEXAS
                         THIRD JUDICIAL DISTRICT       9/29/2015 11:33:03 AM
                              AUSTIN, TEXAS                JEFFREY D. KYLE
                  ______________________________________        Clerk


                             GATTIS ELECTRIC, INC.
                                         Appellant,

                                        v.

 THERESA MARIE MANN, INDIVIDUALLY, AND AS GUARDIAN OF THE
           PERSON AND ESTATE OF JAMES LAWHON,
                                  Appellee.
            ______________________________________

                 On Appeal from the 126th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-12-001971
                 ______________________________________

  APPELLANT’S UNOPPOSED SECOND MOTION TO EXTEND TIME
           TO FILE MOTION FOR REHEARING OR
                EN BANC RECONSIDERATION
           ______________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Gattis Electric, Inc., (“Gattis”) pursuant to Texas Rules of

Appellate Procedure 49.8 and 10.5(b), requests this Court to extend time to file a

motion for rehearing or motion for en banc reconsideration in this cause for an

additional seven (7) days:
      1.     On August 26, 2015, this Court issued an opinion and judgment

affirming the trial court judgment.

      2.     Any motion for rehearing or motion for en banc reconsideration was

due September 10, 2015. TEX. R. APP. P. 49.1.

      3.     Appellant filed a first motion for extension of time to file a motion for

rehearing or motion for en banc reconsideration, requesting an additional fifteen

(15) days, up to and including Friday, September 25, 2015, in which to file a

motion for rehearing or motion for en banc reconsideration.

      4.     This is Appellant’s second motion for extension of time, and

Appellant requests an additional seven (7) days, up to and including Friday,

October 2, 2015, in which to file a motion for rehearing or motion for en banc

reconsideration. Appellant tenders its motion for rehearing and motion for en banc

reconsideration simultaneously with the filing of this motion.

      5.     As grounds for the extension, counsel for Appellant states the

following. Appellant’s counsel has been unable to complete a motion for rehearing

within the period allotted by the rules due to his involvement in the following

matters, which have required immediate attention:

             (a)   Extensive preparation for a hearing to appoint receiver in No.
                   2014-30215; In the Matter of the Marriage of Evangelina Lopez
                   Guzman and Miguel Zaragoza Fuentes; in the 245th Judicial
                   District Court of Harris County, Texas; which hearing was
                   scheduled for August 24, 2015, and was a date assigned by the
                   court before Appellees’ Brief was filed. Many witnesses flew
                                          2
      into Houston from other countries the week before August 24,
      2015 to prepare for the hearing, and the undersigned counsel
      spent at least three days in preparation for the hearing.

(b)   Research and preparation of Appellant’s Reply Brief in No. 15-
      50128; Harbor America Central, Inc. v. United States; in the
      United States Court of Appeals for the Fifth Circuit; due and
      filed August 27, 2015.

(c)   Research and preparation of an emergency motion to set aside a
      default judgment in No. 82302-CV; Ramsey v. Ironman
      Express, LLC, et al.; in the 412th Judicial District Court of
      Brazoria County, Texas; due August 27, 2015. A motion to set
      aside a default judgment requires immediate attention, and in
      this case, also requires preparation of a motion to extend
      appellate deadlines under Texas Rule of Civil Procedure 306a.
      The motion must be supported by affidavits of witnesses, and
      the preparation of these motions have consumed substantial
      time of Appellants’ counsel. There is a hearing set for
      September 11, 2015 on this motion, for which counsel has also
      been preparing.

(d)   Research and preparation of Appellee’s brief in No. 14-15-
      00354-CV; Petrofac v. Immi Turbines, Inc.; in the Fourteenth
      Court of Appeals; which was originally due July 27, 2015. This
      is an accelerated appeal of a special appearance ruling. Counsel
      has filed two motions to extend time to file the Appellee’s brief,
      which is currently due September 14, 2015.

(e)   Research and preparation of a petition for writ of certiorari in
      No. 14-0715; In re: Miguel Zaragoza Fuentes; an original
      proceeding following the denial of a special appearance in
      family court. The petition for writ of certiorari is due
      September 17, 2015.

(f)   Research and preparation of a petition for writ of mandamus in
      C.A. No. 4:12-cv-1206; Aetna Life Ins. Co. v. Humble Surgical
      Hospital, LLC; in the United States District Court for the
      Southern District of Texas, Houston Division. The mandamus
      petition is currently in preparation and has not yet been filed.
                            3
      6.     Appellant seeks this extension not for delay, but to allow counsel

sufficient time to prepare a concise reply brief to assist with the Court’s decision

making.

                                     PRAYER

      For the above reasons, Appellant, Gattis Electric, Inc., respectfully requests

this Court to grant an extension of time to file a motion for rehearing or motion for

en banc reconsideration up to and including October 2, 2015. Appellant further

requests general relief.

                                       Respectfully submitted,

                                       CHAMBERLAIN, HRDLICKA, WHITE,
                                       WILLIAMS & AUGHTRY


                                       By:   /s/ Kevin Jewell
                                             Kevin D. Jewell
                                             State Bar No. 00787769
                                             1200 Smith Street, Suite 1400
                                             Houston, Texas 77002
                                             Telephone: (713) 658-1818
                                             Telecopier: (713) 658-2553

                                       ATTORNEYS FOR APPELLANT,
                                       GATTIS ELECTRIC, INC.




                                         4
                      CERTIFICATE OF CONFERENCE

     The undersigned counsel for Appellant conferred with counsel for Appellee
by email on September 29, 2015. Appellee is unopposed to the relief sought in this
motion.


                                           /s/ Kevin Jewell
                                      Kevin D. Jewell



                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Motion to Extend Time to File Reply Brief
has been forwarded to all parties and/or attorneys of record by the means indicated
below, on this 29th day of September, 2015:

Via facsimile and/or electronic service
D. Todd Smith
Smith Law Group, P.C.
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746

Via facsimile and/or electronic service
Henry Moore
Jayme Bomben
316 W. 12th St., Suite 318
Austin, Texas 78701

Via facsimile and/or electronic service
Sally S. Metcalfe
Metcalfe Law, P.L.L.C.
901 South Mopac Expressway
Plaza One, Suite 300
Austin, Texas 78746

                                              /s/ Kevin Jewell
                                              Kevin D. Jewell
                                          5